              Case 2:21-cv-00485-RSM Document 25 Filed 06/09/21 Page 1 of 3



 1                                       THE HONORABLE JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AS SEATTLE

10     AQUILINI INVESTMENT GROUP
       LIMITED PARTNERSHIP, a foreign                CAUSE NO. 2:21-cv-00485-RSM-MLP
11     limited partnership,
                                                     ORDER REMANDING CASE TO
                           Plaintiffs,
12                                                   WASHINGTON STATE SUPERIOR
                    v.                               COURT FOR KING COUNTY
13     CANSURE INSURANCE COMPANY, a
       foreign insurer, and CERTAIN
14     UNDERWRITERS AT LLOYDS,
       LONDON, a foreign insurer,
15
                           Defendants.
16

17            This Matter came before the Court on the Parties’ Stipulated Motion to Remand Case

18    to Washington State Superior Court for King County (the “Stipulated Motion”). The Court has

19    considered the pleadings and papers on file, including Defendants’ Notice of Removal,

20    Plaintiff’s Motion to Remand, as well as the Stipulated Motion. The Court hereby ORDERS:

21            1.     The Stipulated Motion is GRANTED.

22            2.     The above-captioned case is REMANDED to the Washington State Superior

23    Court for King County (the “King County Superior Court”), where it had previously been

     ORDER REMANDING CASE TO WASHINGTON STATE                       WILSON, ELSER, MOSKOWITZ,
                                                                      EDELMAN & DICKER LLP
     SUPERIOR COURT FOR KING COUNTY (2:21-cv-00485-                   1700 7TH AVENUE, SUITE 2100
     RSM-MLP) - 1                                                          SEATTLE, WA 98101
                                                                         (206) 709-5900 (MAIN)
     255038510v.3                                                         (206) 709-5901 (FAX)
                Case 2:21-cv-00485-RSM Document 25 Filed 06/09/21 Page 2 of 3



 1    docketed as Case No. 21-2-03028-5 SEA. The King County Superior Court may proceed with

 2    the case.

 3             3.     No costs or fees shall be awarded to any party.

 4             4.     The Clerk is directed to vacate all currently pending deadlines and motions

 5    before this Court.

 6             5.     Pursuant to 28 U.S.C. § 1447(c), the Clerk of this Court shall mail a certified

 7    copy of this Order to the clerk of the King County Superior Court.

 8             6.     The Clerk is directed to close this case.

 9             IT IS SO ORDERED.

10             DATED this 9th day of June, 2021.

11

12                                                   A
                                                     RICARDO S. MARTINEZ
13                                                   CHIEF UNITED STATES DISTRICT JUDGE

14

15    Presented By:

16    CAIRNCROSS & HEMPELMANN, P.S.                    WILSON, ELSER, MOSKOWITZ,
                                                       EDELMAN & DICKER LLP
17
                /s/Rochelle Y. Nelson (per email
18    By:       authorization 06/07/2021)              By: /s/Ramona N. Hunter
            John W. Hempelmann, WSBA #1680                 Ramona N. Hunter, WSBA #31482
19          James P. Wagner, WSBA #10730                   1700 7th Avenue, Suite 2100
            Rochelle Y. Nelson, WSBA #48175                Seattle, WA 98101
            524 Second Avenue, Suite 500                   (206) 709-5866 (direct)
20
            Seattle, WA 98104                              (206) 709-5900 (main)
            jhempelmann@cairncross.com                     (206) 709-5901 (fax)
21          jwagner@cairncross.com                         ramona.hunter@wilsonelser.com
            rnelson@cairncross.com
22                                                     Attorneys for Defendants Cansure Insurance
      Attorneys for Plaintiff Aquilini Investment      Company and Certain Underwriters at Lloyds,
23    Group Limited Partnership                        London

     ORDER REMANDING CASE TO WASHINGTON STATE                           WILSON, ELSER, MOSKOWITZ,
                                                                          EDELMAN & DICKER LLP
     SUPERIOR COURT FOR KING COUNTY (2:21-cv-00485-                       1700 7TH AVENUE, SUITE 2100
     RSM-MLP) - 2                                                              SEATTLE, WA 98101
                                                                             (206) 709-5900 (MAIN)
     255038510v.3                                                             (206) 709-5901 (FAX)
              Case 2:21-cv-00485-RSM Document 25 Filed 06/09/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that on June 7, 2021, I electronically filed the foregoing with the Clerk
      of the Court using the CM/ECF system which will send notification of such filing to all
 3    attorneys of record.

 4                                  WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP

 5
                                                        By: /s/Ramona N. Hunter
                                                           Ramona N. Hunter, WSBA #31482
 6
                                                           1700 7th Avenue, Suite 2100
                                                           Seattle, WA 98101
 7
                                                           (206) 709-5866 (direct)
                                                           (206) 709-5900 (main)
 8
                                                           (206) 709-5901 (fax)
                                                           ramona.hunter@wilsonelser.com
 9
                                                           Attorney for Defendants Cansure
10
                                                           Insurance Company and Certain
                                                           Underwriters at Lloyds, London
11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER REMANDING CASE TO WASHINGTON STATE                           WILSON, ELSER, MOSKOWITZ,
                                                                          EDELMAN & DICKER LLP
     SUPERIOR COURT FOR KING COUNTY (2:21-cv-00485-                       1700 7TH AVENUE, SUITE 2100
     RSM-MLP) - 3                                                              SEATTLE, WA 98101
                                                                             (206) 709-5900 (MAIN)
     255038510v.3                                                             (206) 709-5901 (FAX)
